Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 5/24/2021, and is a Final Office Action. Claims 1-5, 7-20 are pending in the application. 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: process a first set of scores for a first set of items from a first user provided from a first device at a first event at a first location/process said scores and to predict and identify one or more second items of interest for said first user/collaborative and corroborative data filtering correlation based on said first set of scores to identify said second items of interest/track said first user’s location 
	This judicial exception is not integrated into a practical application. The additional elements of a 
first server based computing system/first data collection device/recommendation engine/second portable electronic device/vendor computing system/first portable electronic device represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claimed invention represent generic computing elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to 
Independent claim 12 recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: process a first set of ratings for a first set of items from a first user having a first profile using a first data collection device in a first location during a first event/process said first set of ratings and to predict and identify one or more second items of interest for said first user/employs at least one of a collaborative and a corroborative data filtering correlation based on said first set of ratings to identify said one or more second items of interest/a vendor computing system situated in a commercial establishment at a second location and coupled to said first server based computing system, adapted to: automatically identify said first user as being within said commercial establishment after said first event based on interacting with a first portable electronic device associated with said first user/present first promotional materials for said one or more second items of interest based on identifying said first user/generate sampling data based on said first user’s score for a target item as such target item is sampled live by such first user at such establishment/communicate said sampling data and any first user purchase information/provide second promotional materials for said target item presented dynamically to said first user while the first user is within said commercial establishment based on said sampling data/calculate an efficacy of said first and second promotional materials based on monitoring purchases made by said first user, including within the commercial establishment. The additional elements of Claim 12 – first server computing system/first data collection device/recommendation engine/vendor based computing system/first portable 
 Remaining dependent claims 2-5, 7-11, 13-20 further include the additional limitation of reading a label using a portable electronic device, which represents insignificant extra-solution activity- i.e. capturing label data via a portable electronic device represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and conventionally used means of capturing label information. The claims further include the additional limitations of a wireless network/first host computer device, which represent generic computing elements. The additional limitation of configuring an electronic portable device in an automatic discovery mode (so that the user is automatically notified of items of interest upon being detected within said first commercial establishment) does no more than apply the use of the judicial exception to a particular technological environment/field of use. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 12 recites the limitation of "first user’s score”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claims 1-5, 7-11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 includes the limitation of “multimedia information is separately viewable from said first promotional offer and/or discount…on said first portable electronic device”, which is unclear, therefore rendering the metes and bounds of the claims themselves unclear/indefinite – i.e. it is not clear what “separately viewable” represents, in the context of the claimed limitation, and how to acquiesce the difference and boundary/boundaries between content that is viewed separately and non-separately relative to other content.  Appropriate correction and/or clarification is required.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-5, 7-20.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Claim 1 does not involve “fundamental economic principles”. 
	In response, Examiner notes that Claim 1 recites the abstract idea of a commercial interaction. The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities or behaviors, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: process a first set of scores for a first set of items from a first user provided from a first device at a first event at a first location/process said scores and to predict and identify one or more second items of interest for said first user/collaborative and corroborative data filtering correlation based on said first set of scores to identify said second items of interest/track said first user’s location after said first event/determine commercial establishments closest to a location of said first user carrying said one or more second items of interest/generate a first electronic map identifying a location of said commercial establishments/determining subsequent to said first event that said first user is within a first commercial establishment carrying said second items of interest/dynamically generate a first promotional offer and/or first discount based on detecting said first user within said first establishment for said one or more second items/said first promotional offer 

				Step 2B: claims recite significantly more than just an abstract idea and identify specific instances of inventive concepts
				this technical process of scoring user item interests, classifying and tracking users through portable device, identifying specific moments, and retargeting them with specific content as set out in claim 1, is more than claiming an abstract idea.
	In response, Examiner respectfully disagrees that the additional elements of Claim 1 represent significantly more than the abstract idea itself.	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claimed invention represent generic computing elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

				claims embody technical improvements associated with identifying and capitalizing on timely engagement scenarios for consumers only recently appreciated and described by well-known e-commerce companies
	In response, Examiner respectfully disagrees that the claimed invention, when implemented, provides “technical improvements”. Examiner notes that the Applicant’s Specification describes improvements that pertain to “improve the usefulness of the collected data” and “improved predictions and recommendations for participants/users”. Improving predictions and recommendations for participants/users represents a business practice optimization, not an improvement to another technology/technical field. Identifying and capitalizing on timely engagement scenarios for consumers represents a business practice optimization, not an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				Identifying key moments to engage with consumers to optimize conversion in a marketing campaign…Identifying those particular moments, for particular items, and for particular users, on the Internet, is a technical problem that was only first recognized after the present disclosure.
In response, Examiner notes that identifying key moments to engage with consumers to optimize conversion in a marketing campaign represents a business practice/goal; therefore improving this practice pertains to a business practice optimization, not an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				Claim 12: claim 12 includes an additional limitation that the score for an item is derived from live sampling data while the user is in a physical environment; this yields more accurate input from the individual, and more accurate recommendations. Claim now indicates that the efficacy of the promotional materials is also computed to determine if it is working as contemplated.
In response, Examiner notes that obtaining a more accurate input from a consumer (from live sampling data while the user is in a physical environment) and providing more accurate recommendations to the consumer represents a business practice/goal; therefore, improving this practice pertains to a business practice optimization, not an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field. The additional elements of Claim 12 – first server computing system/first data collection device/recommendation engine/vendor based computing system/first portable electronic device/ represent generic computing devices; they do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. The claim is not patent eligible.

				Prior art rejections have been overcome
	In response, Examiner agrees. The prior art rejections have been overcome, and have been withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/24/2021